Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 1 of 49




     EXHIBIT C




                                                                  Exhibit C
 Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 2 of 49

                                                                      Service of Process
                                                                      Transmittal
                                                                      05/31/2019
                                                                      CT Log Number 535588243
TO:     L&R Home Office Intake Unit
        Allstate Insurance Company
        3075 Sanders Rd Ste G4A
        Northbrook, IL 60062-7119

RE:     Process Served in Texas

FOR:    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (Domestic State: IL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                DANIEL MICKELSON, PLTF. vs. ALLSTATE VEHICLE AND PROPERTY INSURANCE
                                COMPANY and ROSS H. OLIVER, DFTS.
DOCUMENT(S) SERVED:             Citation, Return, Petition, Request, Interrogatories
COURT/AGENCY:                   165th Judicial District Court, Harris County, TX
                                Case # 201936219
NATURE OF ACTION:               Insurance Litigation
ON WHOM PROCESS WAS SERVED:     C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:       By Process Server on 05/31/2019 at 15:03
JURISDICTION SERVED :           Texas
APPEARANCE OR ANSWER DUE:       By 10:00 a.m. on the Monday next following the expiration of 20 days after you
                                were served this citation and petition
ATTORNEY(S) / SENDER(S):        Robert C. Lane
                                THE LANE LAW FIRM, PLLC
                                6200 Savoy Drive, Suite 1150
                                Houston, TX 77036
                                713-595-8200
ACTION ITEMS:                   CT has retained the current log, Retain Date: 06/01/2019, Expected Purge Date:
                                06/06/2019

                                Image SOP

                                Email Notification, L&R Home Office Intake Unit
                                 LawSOPIntakeUnitCT@allstate.com

SIGNED:                         C T Corporation System
ADDRESS:                        1999 Bryan Street
                                Suite 900
                                Dallas, TX 75201
TELEPHONE:                      214-932-3601




                                                                      Page 1 of 1 / AZ
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
           Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 3 of 49
      »•
                                                               Receipt Number: 813663
                                                               Tracking Number: 73629426
EML
COPY OF PLEADING PROVIDED BY PLT

                                     CAUSE NUMBER: 201936219


PLAINTIFF: MICKELSON, DANIEL                                       In the 165th Judicial

vs.                                                                District Court of

DEFENDANT:      ALLSTATE   VEHICLE     AND    PROPERTY             Harris County, Texas
INSURANCE COMPANY

                                             CITATION
THE STATE OF TEXAS
County of Harris

TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
1999 BRYAN ST STE 900
DALLAS TX 75201
BY SERVING ITS REGISTERED AGENT CT       COPORATION SYSTEM

      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION.
This instrument was filed on May 28, 2019, in the above numbered and styled cause on
the docket in the above Judicial District Court of Harris County, Texas, in the
courthouse in the City of Houston, Texas. The instrument attached describes the claim
against you.
   YOU HAVE BEEN SUED.   You may employ an attorney,   If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you.
      ISSUED AND GIVEN UNDER MY HAND and seal of said Court, at Houston, Texas, this May
29, 2019.




                                                         Marilyn Burgess, District Clerk
                                                         Harris County, Texas
                                                         201 Caroline, Houston, Texas 77002


                                                         Generated By: CHANCESAS OUGRAH


Issued at request of:
LANE, ROBERT CHAMLESS
6200 SAVOY DRIVE SUITE 1150
HOUSTON, TX 77036
713-595-8200

Bar Number: 24046263
             Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 4 of 49




                                                                                       Tracking Number: 73629426
                                                                                                             EML


                                               CAUSE NUMBER: 201936219


PLAINTIFF: MICKELSON’, DANIEL                                                          In the 165th
       vs.                                                                             Judicial District Court
DEFENDANT: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY                             of Harris County, Texas




                                          OFFICER/AUTHORIZED PERSON RETURN
Came         to        hand      at            .o'clock              M.,        on         the           day     of
                                                       , 20.
Executed          at    (address) _
an                         County
at                           o’clock                      M.,      on          the                     day       of
                                                                        , 20
by delivering to _____________                                                                         defendant,
in person, a true copy of this
Citation    together   with    the    accompanying              copy(ies)    of    the
                                      ___ Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To      certify           which       I   affix     my    hand    officially          this               day     of
                                          ______________ , 20

FEE:     $
                                                                                      of
County, Texas
                                                            By:
                       Affiant                                                      Deputy
On this day, _______________                                    , known to me to be
the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return.

SWORN             TO       AND        SUBSCRIBED       BEFORE      ME          on          this                  of
                                                    , 20


                                                                                       Notary Public
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 5 of 49                            5/28/2019 9:53 AM
                                                                             Marilyn Burgess • District Clerk Harris County
                                                                                                  Envelope No. 33885269
                                                                                                     By: Wanda Chambers
                                                                                                 Filed: 5/28/2019 9:53 AM

                                CAUSE NO.         2019-36219
 DANIEL MICKELSON,                               §            IN THE DISTRICT COURT OF
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §
                                                 §                HARRIS COUNTY, TEXAS
                                                 §
 ALLSTATE VEHICLE AND                            §
 PROPERTY INSURANCE COMPANY                      §
 and ROSS H. OLIVER,                             §
                                                 §             165th    JUDICIAL DISTRICT
        Defendants.                              §


                           PLAINTIFF’S ORIGINAL PETITION


                           PLAINTIFF’S ORIGINAL PETITION

        Plaintiff Daniel Mickelson (hereinafter “Plaintiff”), by and through the undersigned

counsel, files this Plaintiff’s Original Petition, complaining of Allstate Vehicle and Property

Insurance Company and Ross H. Oliver (hereinafter “Oliver”), collectively (“Defendants”), and

would respectfully show this Honorable Court the following:

                                           I.
                                     DISCOVERY PLAN

1.     Plaintiff intends discovery to be conducted under Level 3 of the Texas Rules of Civil

       Procedure, Rule 190.4.

                                             II.
                                           PARTIES

2.     Plaintiff is an individual that owns real property in Harris County, Texas.

3.     Defendant is an insurance company engaging in the business of insurance in the State of

       Texas.    Defendant may be served with process through its Registered Agent, CT
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 6 of 49



      Corporation System, 1999 Bryan St., Ste 900, Dallas, TX 75201-3136. Service is hereby

      requested.

4.    Defendant, Ross H. Oliver, is an adjuster engaged in the business of insurance in the State

      of Texas. Defendant may be served with process at 3418 Valley Brook Dr., La Porte, TX

      77571. Service is hereby requested.

5.    If Personal service cannot be perfected upon Defendants, service via certified mail with

      return receipt is requested.


                                          III.
                                JURISDICTION AND VENUE

6.    This Court has subject matter jurisdiction over this action because Plaintiff seeks damages

      within the jurisdictional limits of this Court and because the causes of action asserted herein

      are not subject to exclusive jurisdiction in another court.

7.    This Court has jurisdiction over Defendant because it engages in the business of insurance

      in Texas, and Plaintiffs causes of action arise out of Defendant’s business activities in

      Texas.

8.    Venue is proper under Texas Civil Practice and Remedies Code § 15.001 et. seq. because ^

      a substantial part of the events and omissions giving rise to the claims asserted herein
                                                     4
      occurred in Harris County, Texas. Furthermore, venue is proper in Harris County, Texas

      under Texas Civil Practice and Remedies Code § 15.032 because the insured property is

      located in this county.




                                               -2-
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 7 of 49




                                           IV.
                                  FACTUAL BACKGROUND

9.     Plaintiff purchased an insurance policy (hereinafter referred to as “the Policy”) issued by

       Defendant which insures the Property against damages caused by hail, windstorm and other

       covered perils.

10.    During the effective policy period, Plaintiff owned and insured the property located at 5946

        Woodmancote Dr., Humble, TX 77346-2700 (hereinafter referred to as “the Property”).

11.    During the effective policy period, the Property described above sustained severe damages

       to the roof due to the direct force of wind.

12.    As a result, the inside of the Property sustained resulting damage from storm created

       openings in the roof.

13.    Plaintiff duly notified Defendant of the damage sustained and asked that Defendant pay for ^

       covered damages to the Property.

14.    Defendant then assigned Plaintiff Claim No. 0521992305 (hereinafter “the Claim”).

15.    After Oliver’s investigation, Allstate ultimately acknowledged coverage for damage from

       a covered loss event but grossly underpaid the loss despite the existence of obvious and

       easily identifiable damages for which Defendant’s liability for the extension of further

       coverage was reasonably clear.

16.    As set forth below, Defendants failed to comply with the Policy, the Texas Insurance Code,

       and Texas law in handling Plaintiffs Claim by:

       a)     Wrongfully denying full coverage for Plaintiffs Claim even though the Policy
              provides coverage for losses such as those Plaintiff is claiming;

       b)     Underpaying Plaintiffs Claim by not providing full coverage for damages
              sustained to the Property;




                                                -3-
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 8 of 49



       c)     Improperly and inadequately scoping the damages to the Property during
              Defendant’s investigation; and

       d)     Continuing to delay in the payment of damages to the Property.

17.    Defendant breached its contractual obligation to Plaintiff by continuing to refuse to

       adequately compensate Plaintiff for the damage to the Property pursuant to the terms of the

       Policy. Notably, Defendant refused to pay for the proceeds of the Policy despite the fact

       pre-suit demand for payment in an amount sufficient to cover the damage to the Property

       was made.

18.    Plaintiff complied with all obligations under the Policy, and all conditions precedent to

       recovery upon the Policy are satisfied.

19.    Defendant continues to delay in the payment of the damage to the Property despite

       Plaintiffs requests. Accordingly, Plaintiff has still not been paid in full for the damages to

       the Property.

20.    As a result of Defendant’s wrongful acts and omissions, Plaintiff was forced to retain legal

       counsel to represent Plaintiff with respect to these causes of action.


                                              V.
                                       CAUSES OF ACTION

BREACH OF CONTRACT

21.    Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

       paragraphs.

22.    Although Plaintiff fully cooperated with Defendant, and despite the fact that all conditions

        precedent to recovery have been performed, waived, excused, or otherwise satisfied,

        Defendant has failed and refused to pay to Plaintiff the benefits due under the




                                                 -4-
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 9 of 49



        Policy/contract of insurance in question, which was in full force and effect at the time of

        the damage that forms the basis of this lawsuit.

23.     Plaintiff has been required by the actions of Defendant to retain the services of undersigned

        counsel and has agreed to pay undersigned counsel reasonable attorney’s fees.

24.     Defendant’s breach proximately caused Plaintiff’s injuries and damages.


UNFAIR SETTLEMENT PRACTICES

25.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

26.     Defendant violated Tex. Ins. Code § 541.060(a) by engaging in unfair settlement practices

        during the handling of the claim. All of Defendant’s violations are actionable pursuant to

        Tex. Ins. Code § 541.151.

27.     Defendant engaged in the following unfair settlement practices:

        a)     Pursuant to Tex. Ins. Code § 541.060(a)(1), misrepresenting to Plaintiff material
               facts or Policy provisions relating to the coverage at issue by misrepresenting the
               true scope and amount of the claim at issue despite the existence of obvious and
               easily identifiable property conditions warranting the extension of further coverage
               under the policy.

        b)     Pursuant to Tex. Ins. Code § 541.060(a)(2)(A), failing to attempt in good faith to
               effectuate a prompt, fair, and equitable settlement of the Claim, even though
               Defendant’s liability under the Policy was reasonably clear. Specifically,
               Defendant failed to make an attempt to settle the Claim fairly despite the fact that
               Defendant knew or should have known of its liability to Plaintiff under the Policy.

        c)     Pursuant to Tex. Ins. CODE § 541.060(a)(3), failing to promptly provide Plaintiff
               with a reasonable explanation of the basis in the Policy, in relation to the facts or
               applicable law, for Defendant’s denial of the claim or offer of a compromise
               settlement of the Claim. Specifically, Defendant failed to offer Plaintiff adequate
               compensation for damages to the Property without reasonable explanation as to
               why full payment was not being made.

        d)     Pursuant to Tex. Ins. Code § 541.060(a)(7), refusing to pay Plaintiffs Claim
               without conducting a reasonable investigation with respect to the Claim.



                                                -5-
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 10 of 49



               Defendant’s outcome-oriented investigation of the Claim resulted in an unfair
               evaluation of the damage to Plaintiffs Property.

28.     Each of the foregoing unfair settlement practices was committed with knowledge by

        Defendant, and was a producing cause of Plaintiff s injuries and damages.

Adjuster Defendant

29.     Oliver was assigned by Defendant to evaluate Plaintiffs claim and was directed to

        investigate the claim and communicate with Plaintiff about the policy and its terms.

30.     Oliver is independently liable for his unfair and deceptive acts, despite the fact that he was

        acting on behalf of the insurance carrier, because he is a “person” as defined by Tex. Ins.

        Code § 541.002(2).       The term person is defined as “any individual, corporation,

        association, partnership, reciprocal or inter-insurance exchange, Lloyds plan, fraternal

        benefit society, or other legal entity engaged in the business of insurance, including an

        agent, broker, adjuster, or life and health insurance counselor.”         Tex. Ins. Code §

        541.002(2); See also Liberty Mutual Insurance Co. v. Garrison Contractors, Inc., 966

        S.W.2d 482,484 (Tex. 1998); Gasch v. Hartford Accident & Indemnity Co., 491 F.3d 278,

        282 (5th Cir. 2007).

31.     Oliver was required to conduct a thorough investigation of Plaintiffs claim, to include

        fully quantifying the damage done to Plaintiffs property, the cause, and whether the loss

        is covered.

32.     After investigation, however, Oliver issued a report and claim decision that failed to fully

        quantify the damage done to Plaintiffs property and failed to recommend acceptance of

        coverage for the full scope and amount of Plaintiffs claim, despite the existence of

        reasonably clear evidence warranting the extension of further coverage that was at all times

        apparent during the claim investigation.



                                                 -6-
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 11 of 49



33.     This failure demonstrates that Oliver did not conduct a thorough investigation of the Claim.

34.     By failing to properly investigate this Claim and recommending a denial of coverage for

        the true scope and amount of the full claim, Oliver engaged in unfair settlement practices

        by misrepresenting material facts (the true value of the covered loss and coverage) to

        Plaintiff.

35.     Moreover, Oliver failed to provide Plaintiff with a reasonable explanation as to why the

        insurance carrier was not paying Plaintiff for the full value of the covered loss. [Adjuster

        NameJ’s claim explanation was unreasonable in that it misrepresented coverage and the

        true scope and amount of the claim, despite reasonably clear evidence of covered damages

        warranting the extension of further coverage.

36.     Oliver engaged in the following unfair settlement practices:

        a) Pursuant to Tex. Ins. Code § 541.060(a)(1), misrepresenting to Plaintiff material
        facts or Policy provisions relating to the coverage at issue by misrepresenting coverage and
        the true scope and amount of the claim, even though obvious evidence of covered damages
        warranting the extension of further coverage was at all times reasonably clear during the
        claim investigation;

        b) Pursuant to Tex. Ins. Code § 541.060(a)(2)(A), failing to attempt in good faith to
        effectuate a prompt, fair, and equitable settlement of the Claim, even though the liability
        under the Policy was reasonably clear. Specifically, the property exhibited obvious
        conditions indicative of damage due to a covered peril, making liability for coverage under
        the policy reasonably clear. Despite this reasonably clear evidence of liability under the
        policy, Oliver failed to make an attempt to settle the Claim fairly and instead issued a claim
        decision that failed to acknowledge and accept coverage for the true scope and amount of
        the claim;

        c)    Pursuant to Tex. Ins. CODE § 541.060(a)(3), failing to promptly provide Plaintiff with
        a reasonable explanation of the basis in the Policy, in relation to the facts or applicable
        law, for Defendant’s denial of the claim or offer of a compromise settlement of the Claim.
        Specifically, Oliver’s claim explanation was unreasonable in that it misrepresented
        coverage and the true scope and amount of the claim, despite reasonably clear evidence of
        covered damages warranting the extension of further coverage under the policy; and




                                                -7-
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 12 of 49



        d) Failing to conduct a reasonable investigation of Plaintiff’s Claim pursuant to Tex.
        Ins. Code § 541.060(7). Specifically, Oliver conducted an outcome-oriented investigation ^
        of the claim that resulted in an unfair evaluation of the damage to Plaintiffs property.

Each of the foregoing unfair settlement practices was committed with knowledge by Oliver and

was a producing cause of Plaintiff s injuries and damages.


MISREPRESENTATION OF INSURANCE POLICY VIOLATIONS

37.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

38.     Additionally, Defendant made misrepresentations about Plaintiffs insurance policy and

        claim in violation of Tex. Ins. Code § 541.061. All of Defendant’s violations are

        actionable pursuant to Tex. Ins. Code § 541.151.

39.     Defendant engaged in deceptive insurance practices by making an untrue statement of

        material fact in violation of § 541.061(1). Specifically, Allstate misrepresented the true

        scope and amount of the claim despite the existence of obvious and easily identifiable

        property conditions warranting the extension of further coverage under the policy.

40.     Each of the foregoing unfair settlement practices was committed with knowledge by

        Defendant and was a producing cause of Plaintiff s injuries and damages.



PROMPT PAYMENT OF CLAIMS VIOLATIONS

41.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

42.     Plaintiff gave Defendant proper notice of claim under the insurance Policy issued by

        Defendant. As set forth more fully below, Defendant’s conduct constitutes a violation of




                                                -8-
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 13 of 49



        the Texas Prompt Payment of Claims Statute, which is made actionable by Tex. Ins. Code

        § 542.060.

43.     Specifically, Defendant violated the Prompt Payment of Claims provisions of Tex. Ins.

        CODE § 542 by delaying payment of the Claim following Defendant’s receipt of all items,

        statements, and forms reasonably requested and required, longer than the amount of time

        provided by Tex. Ins. Code § 542.058. Defendant delayed full payment of the Claim and,

        to date, Plaintiff has still not received full payment of the amount owed on this Claim.



BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING/BAD FAITH

44.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

45.     Since Plaintiff initially presented the Claim to Defendant, the liability of Defendant to pay

        the full claim in accordance with the terms of the Policy was reasonably clear. The damage

        to Plaintiffs home was not apparent until after the loss made the basis of Plaintiffs

        insurance claim.    It is no coincidence that there was no apparent storm damage prior to

        the loss, and significant damage just after. The covered storm damage to the property was

        at all times reasonably clear during Defendant’s claim investigation, such that any adjuster **

        or insurance carrier acting in good faith would know or should have known to acknowledge

        and accept coverage for such damages.            Instead, Defendant purposely failed to

        acknowledge and accept full coverage for reasonably clear wind damage. Alternatively,

        Defendant was grossly negligent in failing to acknowledge and accept full coverage for the

        reasonably clear wind damages to the property.




                                                -9-
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 14 of 49



46.     As a result of Defendant’s outcome-oriented investigation, Defendant continues to refuse

        to pay Plaintiff in full for the Claim.

47.     Defendant denied coverage and delayed payment for the full amount of Plaintiffs claim -*

        when it had no reasonable basis for doing so. Defendant knew or should have known by

        the exercise of reasonable diligence that its liability was reasonably clear, and its failure,

        as set forth above, to adequately and reasonably investigate and evaluate Plaintiffs Claim,

        constitutes a breach of the duty of good faith and fair dealing.



                                               VI.
                                           KNOWLEDGE

48.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

49.     Each of the acts as set forth in each of the afore-mentioned causes of action, together and ^

        singularly, were done “knowingly” as that term is used in the Texas Insurance Code and

        were a producing cause of Plaintiff s damages described herein.


                                               VII.
                                             DAMAGES

50.     Plaintiff would show that all of the aforementioned acts, taken together or independently,

        establish the producing causes of the damages sustained by Plaintiff.

51.     Plaintiffs damages have yet to be fully addressed or repaired since the incident, causing

        further damage to the Property and causing undue burden to Plaintiff. Upon trial of this

        case, it will be shown that these damages are a direct result of Defendant’s improper

        handling of the Claim in violation of the laws set forth above.




                                                  - 10-
       Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 15 of 49



52.      For the breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which is

         the amount of the Claim, together with attorney’s fees.

53.      As a result of the noncompliance with the Texas Insurance Code Unfair Settlement

         Practices provisions, Plaintiff is entitled to actual damages, which includes the loss of the

         contractual benefits that should have been paid pursuant to the Policy, mental anguish,

         court costs, and attorneys’ fees. For Defendants’ knowing conduct in violating these laws,

         Plaintiff respectfully requests treble damages pursuant to Tex. Ins. Code § 541.152.

54.      Pursuant to Tex. Ins. Code § 542.060, as a result of the noncompliance with the Texas

         Insurance Code Prompt Payment of Claims provisions, Plaintiff is entitled to the entire

         amount of the Claim, eighteen (18) percent interest per annum on the amount of the Claim

         and reasonable and necessary attorney’s fees.

55.      For the breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled

         to compensatory damages, including all forms of loss resulting from Defendant’s breach,

         exemplary damages, and damages for emotional distress.

56.      As a result of the necessity in engaging the services of an attorney to prosecute this claim,

         Plaintiff is entitled to recover a sum for the reasonable and necessary services of Plaintiffs

         attorneys in the preparation and trial of this action, including any appeals to the Court of

         Appeals and/or the Supreme Court of Texas.

•57.     Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff is seeking only

         monetary relief over $100,000.00 but not more than $200,000.00.




                                                  - 11 -
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 16 of 49



                                             VIII.
                                         JURY DEMAND

58.     Plaintiff hereby requests that all causes of action alleged herein be tried before a jury, and

        hereby tenders the appropriate jury fee.


                                             IX.
                                      WRITTEN DISCOVERY

59.     Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose

        the information or material described in Rule 194.2.

60.     Attached to this petition are Plaintiffs Requests for Production and Plaintiffs

        Interrogatories.

                                               X.
                                             PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that upon trial hereof,

final judgment be rendered for Plaintiff as follows:

         1)    Judgment against Defendant for actual damages, including mental anguish, in an ^
               amount to be determined by the jury;

         2)    Statutory penalties;

         3)    Treble damages;

         4)    Exemplary and punitive damages;

         5)    Prejudgment interest as provided by law;

         6)    Post-judgment interest as provided by law;

         7)    Attorneys’ fees;

         8)    Costs of this suit; and

         9)    Such other and further relief to which Plaintiff may be justly entitled.




                                                -12-
Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 17 of 49




                                Respectfully submitted,

                                THE LANE LAW FIRM, PLLC

                                By: /s/ Robert C. Lam
                                Robert C. Lane
                                State Bar No. 24046263
                                Jack Kitchen
                                State Bar No. 24084320
                                notifications@lanelaw.com
                                6200 Savoy Drive, Suite 1150
                                Houston, Texas 77036
                                (713) 595-8200-Telephone
                                (713)595-8201 - Fax
                                ATTORNEYS FOR PLAINTIFF




                                 - 13 -
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 18 of 49



                                CAUSE NO.

 DANIEL MICKELSON,                               §           IN THE DISTRICT COURT OF
                                                 §
         Plaintiff,                              §
                                                 §
 V.                                              §
                                                 §                HARRIS COUNTY, TEXAS
                                                 §
 ALLSTATE VEHICLE AND                            §
 PROPERTY INSURANCE COMPANY                      §
 and ROSS H. OLIVER                              §
                                                 §                      JUDICIAL DISTRICT
         Defendants.                             §

            PLAINTIFF’S REQUESTS FOR PRODUCTION OF DEFENDANT
           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY


TO:     Defendant, Allstate Vehicle and Property Insurance Company, by and through its
        registered agent for service, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,
        Texas 75201-3136.

        Pursuant to Rule 196 of the Texas Rules of Civil Procedure, Plaintiff requests that

Defendant take notice that you are required to serve your responses to Plaintiffs Requests for

Production within fifty-one (51) days after the service of this notice. Your answers must be in

writing and provided under oath. Please note that you have a duty to supplement your answers **

should you later learn that an answer you have given was incorrect when given, or that an answer,

while correct when given, is no longer true.

                                                     Respectfully submitted,
                                                     The Lane Law Firm, P.L.L.C.

                                                     By: /s/ Robert C. Lane
                                                     Robert “Chip” C. Lane
                                                     State Bar No. 24046263
                                                     lane@lanelaw.com
                                                     Jack D. Kitchen
                                                     State Bar No. 24084320
                                                     Jack.kitchen@lanelaw.com
                                                     6200 Savoy Drive, Suite 1150
                                                1
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 19 of 49



                                                     Houston, Texas 77036-3300
                                                     (713) 595-8200-Telephone
                                                     (713) 595-8201 - Facsimile
                                                     Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing discovery was filed with Plaintiffs Original Petition for
service to the following:

Corporation Service Company
1999 Bryan St., Suite 900
Dallas, TX 75201-336
Registered Agent for Defendant
Allstate Vehicle and Property
Insurance Company
                                                             /s/ Robert C. Lane
                                                             Robert C. Lane




                                                2
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 20 of 49




A.     Instructions and Definitions

        1.     Answer each request for documents separately by listing the documents and by
describing them as defined below. If documents are numbered for production, in each response
provide both the information that identifies the document and the document’s number.

        2.     Log. For each document or other requested information that you assert is privileged
or is not discoverable, identify that document or other requested information. State the specific
grounds for the claim of privilege or other ground for exclusion. Also, for each document you
claim is not discoverable, state the date of the document, the name, job title and address of the
person who prepared it; the name, job title and address of the person now in possession of the ^
document; a general, description of the subject matter of the document; and the present location
and the custodian of the document.

        3.      Lost/Destroyed Documents. For a document that no longer exists or that cannot be
located, identify the document, state how and when it passed out of existence, or when it could no
longer be located and the reasons for the disappearance. Also, identify each person having
knowledge about the disposition or loss of the document, and identify any other document
evidencing the lost document’s existence or any facts about the lost document.

        4.     Document Format. Pursuant to Rule 196.4 of the Texas Rules of Civil Procedure,
you are requested to produce any responsive documents that are in electronic or magnetic form. If
reasonably available, the data should be produced in printed form. Otherwise, such data should
be produced in the form in which it is maintained or stored together with a description of the
necessary electronic or magnetic retrieval methods and the means to so retrieve (if such methods
are otherwise unavailable to Plaintiff).

       5.      “All” shall mean “any,” and vice versa.

       6.      “And” and “or” shall be construed either disjunctively or conjunctively whenever
appropriate in order to bring within the scope of the Requests any information or documents which
might otherwise be considered beyond its scope.

       7.      “Communications” shall mean any transmission of information, the information
transmitted, and any process by which information is transmitted, and shall include written
communications and oral communications.

       8.      “Relating to,” “concerning,” “pertaining to,” “regarding,” “reflecting,” “in
connection with” (or any form thereof) shall mean constituting, comprising, respecting,
supporting, contradicting, stating, describing, recording, noting, embodying, containing,
mentioning, studying, analyzing, discussing, evaluating, or relevant to.

       9.     “Describe” or “state” shall mean to represent, delineate, and give an account of in
words any and all information allowed to the fullest extent of the law.

                                                3
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 21 of 49




         11.     “Document” or “documents” shall mean all documents and tangible things as
defined by Rule 192.3(b) of the Texas Rules of Civil Procedure, including, but not limited to, all
written, reported, recorded, printed or typed or graphic matter, and tangible things, however
produced or reproduced, now or at any time in the possession, custody or control of you, including ■*
but not limited to all .papers, books, accounts, drawings, graphs, charts, photographs, electronic or
videotape recordings, data, data compilations, electronic data, magnetic data, files (see next
definition), letters, correspondence, telegrams, telexes, electronic mail, cables, telephone records,
logs and notations, intra summaries, messages, audio tapes, digital recordings, computer discs or
tapes, computer programs and software, film, invoices, purchase orders, ledgers, journals and other
formal and informal books of record and account, calendars, minutes, bulletins, instructions, work
assignments, reports, memoranda, notes, notebooks, speeches, brochures, overhead slides, drafts,
data announcements, public and governmental filings, opinions, worksheets, statistics, contracts,
agreements, press releases, public statements and/or announcements, parts lists, Bill of Material
(BOMs), production plans or forecasts, inventory lists (including work in progress and finished
goods), parts orders and forecasts, intra-corporate drafts of the foregoing items and copies or
reproductions of the foregoing upon which notations in writing have been made which do not
appear on the original, and shall be deemed to include all tangible items not otherwise referred to
above.

        12.      “Files” shall mean and refer to any compilation or “documents” in a folder, box,
binder, file, or other device for the purpose of storing, organizing, or otherwise, and all “files” shall
be identified as to source and location in connection with the production of “documents” and/or
“files.”

        13.     As used herein, the term “person” includes any individual, partnership, company,
proprietorship, association, corporation, joint venture, firm, trust, business, or any other legal entity
whether public or private.

       14.     All entities named or referred to herein shall be deemed to include their parent
companies, subsidiaries, affiliates and any of the directors, officers, employees, agents and
representatives thereof, including attorneys and investment bankers.

         15.    “Defendant”, “you”, and “yours” shall mean Allstate Vehicle and Property
Insurance Company, as applicable, each of its subsidiaries, divisions, affiliates, partners, or
parents, and any of its officers, directors, employees, agents, representatives, or other persons or
entities acting on its behalf or under its direction or control.


        16.    The term “Plaintiff’ as used herein, shall refer to Daniel Mickelson, plaintiff named
in the above-referenced lawsuit, as well as his agents and representatives, or other persons acting
on his behalf or under their direction or control.

      17.   The term “Property” as used herein shall refer to 5946 Woodmancote Dr., Humble,
TX 77346-2700.


                                                   4
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 22 of 49



        18.    The term “Record(s)” means all documents and writings of any kind, and all
communications (as defined above) which are stored or retrievable or recorded in any manner,
including originals and all non-identical copies whether different from the originals by notation
made on such copies or otherwise, all drafts, alterations, modifications, changes and amendments,
graphic or any electronic or mechanical records or representation of any kind.

       19.     The “Event” as used herein shall refer to the loss made the basis of Plaintiffs
insurance claim bearing Claim No. 0521992305.

        20.     “Date of Loss” shall refer to the day the Event occurred.

       21.     “The Claim” means the insurance claim made the basis of the breach of contract
claim against Defendant in this lawsuit.

B.      REQUEST FOR PRODUCTION OF DOCUMENTS. ITEMS AND THINGS


REQUEST NO. 1: The claim files from the home, regional or local offices, and third party
adjusters/adjusting firms regarding the claim that is the subject of this matter, including copies of
the file jackets, “field” files and notes, and drafts of documents contained in the file. If none, state
“none.”

RESPONSE:

REQUEST NO. 2: The underwriting files referring or relating in any way to the policy at issue
in this action, including the file folders in which the underwriting documents are kept and drafts
of all documents in the file. If none, state “none.”

RESPONSE:

REQUEST NO. 3:          A certified copy of the insurance policy pertaining to the claims involved in
this suit.

RESPONSE:

REQUEST NO. 4: . The electronic diary, including the electronic and paper notes made by
Defendant’s claims personnel, contractors, and third party adjuster/adjusting firms relating to the
Plaintiffs claims.

RESPONSE:

REQUEST NO. 5: Your current written procedures or policies (including document(s)
maintained in electronic form) that pertain to the handling of homeowner’s insurance claims in
Texas.


                                                  -5-
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 23 of 49



RESPONSE:

REQUEST NO. 6: Your current written procedures or policies (including documents
maintained in electronic form) that pertain to the handling of complaints made by policyholders in
Texas.

RESPONSE:

REQUEST NO. 7: The adjusting reports, estimates and appraisals prepared concerning
Plaintiffs underlying claim.

RESPONSE:

REQUEST NO. 8: True and complete copies of all billings on the file from the independent
adjusters, including the time sheets or documentation used to justify the billings.

RESPONSE:

REQUEST NO. 9: Any and all reports, documents or correspondence containing the names and
locations of all adjusters who have worked on this file to the present.

RESPONSE:

REQUEST NO. 10: Any and all reports, documents or correspondence reflecting the history of
payment and reserves on this file.

RESPONSE:

REQUEST NO. 11: Any roofing repair reports prepared concerning the Property.

RESPONSE:

REQUEST NO. 12: The field notes, measurements and file maintained by the adjuster(s) and/or
engineers who physically inspected the subject property.

RESPONSE:

REQUEST NO, 13: All emails, instant messages and internal correspondence regarding the
investigation, adjusting, payment and/or handling of the claim(s) made the basis of this suit.

RESPONSE:

REQUEST NO. 14: Any videotapes, photographs or recordings of Plaintiff or Plaintiffs home,
taken within the last five years, regardless of whether you intend to offer these items into evidence
at trial.

                                                 -6-
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 24 of 49




RESPONSE:

REQUEST NO. IS: For the last two years, Defendant’s internal newsletters, bulletins,
publications and memoranda relating to policies and procedures for handling homeowner’s
insurance claims, including but not limited to, memoranda issued to claims adjusters.

RESPONSE:

REQUEST NO. 16: The price guidelines that pertain to Plaintiff’s claim. In the event you utilize
published guidelines or “off the shelf’ software, without modification, as your price guidelines,
you may respond by simply identifying by name, version, and/or edition the published guidelines
you use.

RESPONSE:

REQUEST NO. 17: Plaintiffs file from the office of their insurance agent.

RESPONSE:

REQUEST NO. 18: For the past two years, the documents, manuals, and training materials,
including audio and/or video tapes used in training, overseeing, or supervising your personnel
employed in adjusting property claims in Texas.

RESPONSE:

REQUEST NO-19: “Pay Sheet,” “Payment Log,” or list of payments made on Plaintiffs claim.
This includes all indemnity, claim expenses and third party payments.

RESPONSE:

REQUEST NO, 20: True and complete copies of all billing records from any and all independent
adjusters regarding the claim(s) made the basis of this suit.

RESPONSE:

REQUEST NO. 21: For the past five years, the portions of the personnel file of the adjuster(s)
involved in handling Plaintiffs claim that pertain to disciplinary actions associated with claims ^
handling and performance under a bonus or incentive plan.

RESPONSE:

REQUEST NO. 22: The managerial bonus or incentive plan for the manager(s) assigned to or
responsible for Plaintiffs claim.


                                               -7-
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 25 of 49



RESPONSE:

REQUEST NO. 23: The bonus or incentive plan for the adjuster(s) assigned to Plaintiffs claim.

RESPONSE:

REQUEST NO. 24: For the past two years, the documents reflecting your criteria and procedure
for the selection and retention of independent adjusters and engineers handling property damage
claims in Texas.

RESPONSE:

REQUEST NO. 25: If a third party engineer evaluated the subject property, provide the
documents that show the number of other matters in which the same engineers were retained by
you to evaluate other properties over the past five years.

RESPONSE:

REQUEST NO. 26: The Complaint Log required to be kept by you for claims handling
complaints in Texas filed over the past three years.

RESPONSE:

REQUEST NO. 27: For the past two years, your approved or preferred vendor list for engineers,
third party adjusters/adjusting companies, roofers and contractors, for property damage claims in
Texas.

RESPONSE:

REQUEST NO. 28: If you used the services of a third party adjusting company, the contract
between the Defendant insurer and the third party adjusting company.

RESPONSE:

REQUEST NO. 29: The correspondence between the Defendant insurer and the third party
adjuster/adjusting firms, engineers and other estimators who worked on the Claim that pertain to
the claims at issue in this suit.

RESPONSE:

REQUEST NO. 30: The name and license number for all adjusters seen in this case.

RESPONSE:

REQUEST NO. 31: Copies of all job descriptions of employees that adjusted or in any way


                                               -8-
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 26 of 49



supervise the handling of Plaintiff s claim(s).

RESPONSE;

REQUEST NO. 32; Any and all reports, documents or correspondence reflecting the reserves
and payment history for indemnity, expenses and vendors on this file including but not limited to
dates, changes and requests made by the adjusters.

RESPONSE;

REQUEST NO. 33; The assigned adjuster’s damage estimates, photos, and scope of damage.

RESPONSE;

REQUEST NO. 34; Special Investigations Unit file if one exists.

RESPONSE;

REQUEST NO. 35; All documents between insured and his agent and between insured and
claims department related to Plaintiffs claim.

RESPONSE;

REQUEST NO. 36; All memos between adjuster, supervisor and management pertaining to
Plaintiffs claim.

RESPONSE;


REQUEST NO. 37; Documents and training materials regarding the estimating program that is
used by Defendants in estimating and scoping of damages for insurance claims in Texas. This also
includes any pricing guidelines and program updates.

RESPONSE;

REQUEST NO. 38; Any and all records and/or documents explaining criteria utilized to qualify
vendors for the “approved vendors list.”

RESPONSE;

REQUEST NO. 39; Any and all records and/or documents reflecting the criteria utilized to
qualify vendors, including contractors, roofing companies, and adjusting companies, for the
“approved vendors list.”

RESPONSE;

                                                  -9-
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 27 of 49




REQUEST NO. 40: Any and all organizational charts or diagrams for each department, unit, or
section of Defendant to which Plaintiffs claim(s) was assigned. This request is limited to the last
five years.

RESPONSE:

REQUEST NO. 41: Any and all indemnity agreements between Defendant and any other person,
firm or corporation against which a claim of indemnification might be brought because of the facts
of this lawsuit.

RESPONSE:

REQUEST NO, 42: Any and all materials, handouts, manuals, outlines, articles and/or
documents issued by Defendant to claims representative and/or adjusters, or received by claims
representatives and/or adjusters, or relied upon by claims representatives and/or adjusters,
pertaining to the adjusting and/or handling of property damage claims in Texas. This request is
limited to any of the above issued in the last two (2) years.

RESPONSE:

REQUEST NO. 43: Any and all materials, documents, files and/or reports containing list(s) of
adjusting companies, independent adjusters, contractors and roofing companies that have been
approved and/or recommended for performance of services for Defendant in Texas, specifically
related to homeowner insurance claims.

RESPONSE:

REQUEST NO, 44: Any and all reference materials, handouts, manuals, outlines, articles and/or
documents that have been distributed by and/or disbursed to Defendant regarding the price
estimates of contractors and changes of those estimates within different geographical areas of the
State of Texas. This request is limited to the last two (2) years.

RESPONSE:

REQUEST NO, 45: For the last year, all emails between Defendant’s adjusters, agents,
supervisors, officers and/or executives regarding changes in the educational programs relating to
the handling of residential homeowner’s insurance claims.

RESPONSE:

REQUEST NO. 46: For the past five (5) years, any and all lawsuits related to claims handling
involving the adjuster(s) or personnel assigned to Plaintiffs claim. This can be in the form of a list
detailing the information above with the style of the lawsuit, court, county, causes of action made
the basis of the lawsuit, the type of insurance claim made the basis of the lawsuit, the year the

                                                -10-
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 28 of 49



lawsuit was filed and whether the lawsuit is still pending or not.

RESPONSE:

REQUEST NO. 47: Any and all correspondence and lawsuits concerning the issues of honesty, *
conflict of interest, criminal actions, past criminal record, criminal conduct, fraud investigation
and/or inappropriate behavior of any person associated with the handling of the claim made the
basis of this suit, including staff and vendors.

RESPONSE:

REQUEST NO. 48: For the past year, any and all answers and affidavits made by Defendants
and its counsel in previous discovery requests for training procedures or training manuals for the
handling of property damage claims.

RESPONSE:

REQUEST NO. 49: If you dispute that the cause of the loss was related solely to the Event,
produce the engineering reports in your possession regarding damage to property within a one-
mile radius of the insured property caused by the Event.

RESPONSE:

REQUEST NO. 50: Any documents or correspondence regarding investigations into Defendant’s
homeowner’s insurance claims handling performed by the Texas Department of Insurance or any
other regulatory body, including the government, within the past 2 years.

RESPONSE:

REQUEST NO. 51: Please provide any documentation of financial information which may be
necessary to determine whether Defendant is a wholly owned subsidiary of another entity.

RESPONSE:

REQUEST NO. 52: All communications and documents, including electronic, between
Defendant’s business departments, including all persons part of the Defendant Company,
regarding Plaintiffs claim.

RESPONSE:

REQUEST NO. 53: All reports and other documents from governmental agencies or offices
regarding Plaintiffs property or containing officially kept information regarding Plaintiffs
property.

RESPONSE:

                                                -11-
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 29 of 49




REQUEST NO. 54: Any and all claims files Defendant has reviewed and/or obtained regarding
Plaintiffs property.

RESPONSE:

REQUEST NO. 55: Any and all activity logs relating to Plaintiffs insurance claim made the
basis of this suit.

RESPONSE:

REQUEST NO. 56: All physical and/or tangible items and/or potentially usable evidence
obtained by or on behalf of Defendant from the scene of the occurrence made the basis of this suit.

RESPONSE:

REQUEST NO. 57: Any and all documents, including correspondence and checks, exchanged
between Defendant and any and all vendors concerning Plaintiffs claim(s).

RESPONSE:

REQUEST NO. 58: Any and all documents relating to the assignment of Plaintiffs claim(s) to
an independent adjusting company and/or independent adjuster.

RESPONSE:

REQUEST NO. 59: Any and all documents, including contracts, rules, guidelines and/or
instructions exchanged between Defendant, Plaintiff, and any other entities with whom Defendant
worked or communicated regarding Plaintiff’s property. This includes documents exchanged with
independent adjusting companies and/or independent adjusters assigned to Plaintiffs claim.

RESPONSE:

REQUEST NO. 60: The information regarding weather conditions on which you relied in
making decisions on Plaintiffs claim(s).

RESPONSE:




                                               -12-
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 30 of 49




                                 CAUSE NO.

 DANIEL MICKELSON,                               §            IN THE DISTRICT COURT OF
                                                 §
         Plaintiff\                              §
                                                 §
 v.                                              §
                                                 §                 HARRIS COUNTY, TEXAS
                                                 §
 ALLSTATE VEHICLE AND                            §
 PROPERTY INSURANCE COMPANY                      §
 and ROSS H. OLIVER                              §
                                                 §                       JUDICIAL DISTRICT
         Defendants.                             §

                      PLAINTIFF’S INTERROGATORIES TO DEFENDANT
           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY


TO:     Defendant, Allstate Vehicle and Property Insurance Company, by and through its
        registered agent for service, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,
        Texas 75201-3136.

        Plaintiff requests that Defendant take notice that you are required, pursuant to Rule 197 of

the Texas Rules of Civil Procedure, to serve on the undersigned, within fifty-one (51) days after

the service of this notice, your answers to the interrogatories that are set forth below. Your

answers must be in writing and provided under oath.         Please note that you have a duty to

supplement your answers to these interrogatories should you later leam that an answer you have

given was incorrect when given, or that an answer, while correct when given, is no longer true.

                                                     Respectfully submitted,
                                                     The Lane Law Firm, PLLC

                                                     By: /s/ Robert C. Lane
                                                     Robert “Chip” C. Lane
                                                     State Bar No. 24046263
                                                     lane@lanelaw.com

                                                 1
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 31 of 49



                                                     Jack D. Kitchen
                                                     State Bar No. 24084320
                                                     Jack.kitchen@lanelaw.com
                                                     6200 Savoy Drive, Suite 1150
                                                     Houston, Texas 77036-3300
                                                     (713) 595-8200-Telephone
                                                     (713) 595-8201 - Facsimile
                                                     Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing discovery was filed with Plaintiffs Original Petition for
service to the following:

Corporation Service Company
1999 Bryan St., Suite 900
Dallas, TX 75201-336
Registered Agent for Defendant
Allstate Vehicle and Property
Insurance Company

                                                             /s/ Robert C. Lane
                                                             Robert C. Lane




                                                2
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 32 of 49



                                         I.
                           DEFINITIONS AND INSTRUCTIONS

A.     The terms “Defendant, 41 you,” and “yours,” as used herein shall refer to the defendant
       Allstate Vehicle and Property Insurance Company in this action.

B.     The term “Property” shall refer to the property located at 5946 Woodmancote Dr., Humble,
       TX 77346-2700

C.     The term “Plaintiffs” as used herein shall refer to Daniel Mickelson and all of his agents
       or attorneys purporting to act on his behalf, whether authorized to do so or not.

D.     The term “person” as used herein shall mean the plural as well as the singular, including
       but not limited to the following: natural persons, corporations, firms, associations,
       partnerships, joint ventures, or other form of legal business entity, and governmental
       agencies, departments, units or any subdivision thereof.

E.     “The Policy” means the insurance policy that is the basis of claims made against Defendant
       in this lawsuit.

F.     The “Event” as used herein shall to the loss event made the basis of the Claim.

G.     “Date of Loss” shall refer to the day the Event occurred.

H.     “Insured Location” means the real property at the location described in the Policy
       declarations.

1.     “Dwelling” means the dwelling located at the Insured Location at the time of the date of
       loss.

J.     “Other Structures” means any structures located at the Insured Location during the date of
       loss that are set apart from the Dwelling by a clear space, including those connected only
       by a fence, utility line, or similar connection.

K.     “Other Damages” means debris removal, temporary repairs, tree and shrub removal,
       personal property removal and storage, loss of use and additional living expenses.

L.     “Persona! Property” means any or all of the personal property and business personal
       property that is the subject of the claims made against Defendant in this lawsuit.

M.     “Your Counsel” means the attorney or attorneys who are representing or have represented
       you either with regard to the claim or in this lawsuit.

N.     “The Claim” means the insurance claim made the basis of the breach of contract claim

                                                3
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 33 of 49



       against Defendant in this lawsuit.

O.     “Written Communication” means the conveyance of information by a writing, whether by
       letters, emails, memoranda, handwritten notes and/or faxes.

P.     “Witness Statement” means the statement of any person with knowledge of relevant facts,
       regardless of when the statement was made, and is a (1) written statement signed or
       otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
       mechanical, electrical, or other type of recording of a witness’s oral statement, or any
       substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
       192.3(h).

Q-     “Date” means the exact date, month and year, if ascertainable, or if not, the best available
       approximation.

R.     The term “document” is used herein in the broadest possible sense, and includes but is not
       limited to the originals and all copies of the following: contracts, agreements, checks,
       drafts, appraisals, affidavits, notices, memoranda, letters, correspondence of any and all
       types, intercorporate communications, reports, bulletins, instructions, sketches, notebooks,
       diaries, telephone logs, agenda, minutes, schedules, plans, drawing specifications, charts,
       tables, books, pamphlets, circulars, photographs, films, videotapes, videodiscs, prints,
       audio tapes, audio disks and all other forms of sound recordings, computer databases, ^
       computer disks or tapes, archival copies of computer disks or tapes, computer software,
       financial records including all ledgers, worksheets, budgets, projections, estimates, or
       opinions, as well as all writings of any nature whatsoever, including all copies and
       electrical, photostatic, or mechanical reproductions of all of the foregoing items, and
       including each copy or reproduction that contains any notation or amendment, or otherwise
       differs in any respect from the original.

S.     The term “communication” shall mean any contact between two or more persons and shall
       include, but not be limited to, any written, recorded, graphic or oral statement, testimony,
       meeting, question, complaint, command, supposition, or conjecture, however produced or
       reproduced, and whether or not made under oath, which is made, distributed, or circulated
       between or among persons, or data storage or processing units, and any and all documents
       containing, consisting of, or relating to, a communication.

T.     To “identify” a document shall include a statement of the following:

       1.     the title, heading, or caption, if any, of such document;

       2.     the identifying number(s), letter(s), or combination thereof, if any; and the
              significance or meaning of such number(s), letter(s), or combination thereof, if
              necessary to an understanding of the document or evaluation of any claim of


                                                4
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 34 of 49



              protection from discovery;

       3.     the date appearing on such document; and if no date appears thereon, the answer
              shall give the approximate date on which the document was prepared;

       4.     the number of pages and the general nature or description of such document (i.e.,
              whether it is a letter, memorandum, minutes of a meeting, etc.) with sufficient
              particularity so that such document can be precisely identified;

       5.     the name and capacity of the person who signed such document or over whose name
              such document was issued; and if it was not signed, the answer shall so state and
              shall give the name of the person who prepared it;

       6.     the names and capacities of all persons to whom such document of any copy was
              addressed, sent, or delivered;

       7.     the physical location of the document and the name of its custodian;

       8.     whether it will be voluntarily made available to plaintiff for inspection and copying;
              and if not, the reasons why not.

U.     To “identify” a person shall include a statement of the following, where applicable:

       1.     the full name of the person, if known; (if not known, the answer shall so state);

       2.     the person’s employer, job title (if known), address, and telephone number at the
              time of the event, transaction, or occurrence to which the interrogatory relates;

       3.     if different from the information above, the person’s last known employer, job title,
              address, and telephone number; (If not known, the answer shall so state); and

       4.     the person’s present residential address and telephone numbers, if known.

V.     To “identify” a communication means to state:

       1.     the name of each person who participated in the communication and the name of
              each person who was present at the time it was made;

       2.     by whom each person was employed and who each person represented or purported
              to represent in making such communication;

       3.     the substance of the communication;

       4.     the date and place of such communication;

                                                5
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 35 of 49




       5.      the nature and substance of each document recording or pertaining to such
               communication with sufficient particularity to enable it to be identified;

       6.      the physical location of each such document and the name of its custodian; and

       7.      whether it will be voluntarily made available to plaintiff for inspection and copying;
               and if not, the reasons why not.

                                           II.
                                  GENERAL INSTRUCTIONS

1.     In answering these interrogatories, please furnish all information that is known or available
       regardless of whether this information is possessed directly by you, or by your agents,
       employees, representative, attorneys, or investigators.

2.     If any of these interrogatories cannot be answered in full, please answer to the extent
       possible, specifying the reasons for the inability to answer the remainder and stating
       whatever information, knowledge, or belief you have concerning the unanswered portion.

3.     Documents produced in response hereto shall be organized and labeled to correspond to
       the categories in the request or produced as they are kept in the usual course of business.

4.     If privilege of work product protection is claimed as a ground for withholding production
       of one or more documents, in whole or in part, the response hereto shall identify the date
       of the document, its author, its subject matter, its length, its attachments, if any, its present
       custodian, and all recipients thereof, whether indicated on the document or otherwise, and
       shall describe the factual basis for the claim of privilege or work product protection in
       sufficient detail so as to permit the court to adjudicate the validity of the claim.

5.     In the event that a document called for by these requests has been destroyed, the response
       hereto shall identify the preparer of the document, its addressor (if different), addressee,
       each recipient thereof, each person to who distributed or shown, date prepared, date
       transmitted (if different), date received, a description of its contents and subject matter, the
       date of its destruction, the manner of its destruction, the name, title and address of person
       authorizing its destruction, the reason(s) for its destruction, the name, the title and address
       of the person destroying the document and a description of efforts to locate the document
       and copies of it.

6.     Each paragraph herein shall be construed independently and not with reference to any other
       paragraph for the purpose of limitation.




                                                  6
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 36 of 49



                                    INTERROGATORIES

INTERROGATORY NO, 1:                   Identify each person participating in the preparation of
answers to these interrogatories, supplying information used in such preparation, or contacted by
you to answer or offer any input into answering these interrogatories. As to each person so
identified, indicate the interrogatories with respect to which the person was involved. Further,
state your relationship to each such person.

ANSWER;

INTERROGATORY NO. 2;                 Identify the persons involved in the investigation and
handling of Plaintiffs claim for insurance benefits, and include a brief description of the
involvement of each person identified, their employer, and the date(s) of such involvement.

ANSWER:

INTERROGATORY NO. 3;                 With regard to any conversation, communication or meeting
between you and Plaintiff regarding the subject of the litigation:

       a. state the date of the conversation, communication or meeting;

       b. identify all persons present at or privy to the conversation, communication or meeting
          and all persons with knowledge of the matters discussed at the meeting;

       c. state in detail what was discussed during the conversation, communication or meeting;
          and

       d. identify all documents relating, incident to or resulting from the conversation,
          communication or meeting.

ANSWER:

INTERROGATORY NO. 4:                 State whether you contend that Plaintiff did not provide you
with requested information that was required for you to properly evaluate Plaintiffs claim. If so,
state what information was requested and not provided, and the dates of the requests.

ANSWER:

INTERROGATORY NO. 5:                 State the following concerning notice of claim and timing of
payment:

       a. The date and manner in which you received notice of the claim;
       b. The date and manner in which you acknowledged receipt of the claim;
       c. The date and manner in which you commenced investigation of the claim;

                                                7
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 37 of 49
X*




        d. The date and manner in which you requested from the claimant all items, statements,
           and forms that you reasonably believed, at the time, would be required from the
           claimant;
        e. The date you received from Plaintiff all items, statements, and forms that you
           reasonably believed would be required from Plaintiff; and
        f. The date and manner in which you notified the claimant in writing of the acceptance or
           rejection of the claim.

 ANSWER:

 INTERROGATORY NO. 6:                   State every basis, in fact and in terms of the Policy, for your
 denial of Plaintiffs claim, or any portion of Plaintiff s claim.

 INTERROGATORY NO. 7:                 State the legal theories and describe the factual bases for
 your contention that Defendant fully complied with each of the claims handling requirements
 codified in Texas Insurance Code Section 541.060, the violation of which is alleged in Plaintiffs
 current live pleading against Defendant.

 ANSWER:

 INTERROGATORY NO. 8:                 State the legal theories and describe the factual bases for
 your contention that Defendant fully complied with each of the claims handling requirements
 codified in Tex. Ins. Code §542.058.

 ANSWER:

 INTERROGATORY NO. 9:                   When was the date you anticipated litigation?

 ANSWER:

 INTERROGATORY NO. 10:                  What documents (including those maintained electronically)
 relating to the investigation or handling of a homeowner’s property insurance claim in Texas are
 routinely generated during the course of the investigation and handling of the claim (e.g.
 Investigation Reports; records; reserves sheet; electronic claims diary; a claims review report; team
 controversion report)?

 ANSWER:


 INTERROGATORY NO. 11:                 Please list and describe the types of property conditions that
 are, in your opinion, evidence of windstorm or hail damage.

 ANSWER:


                                                   8
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 38 of 49



INTERROGATORY NO, 12;                Do you contend that the insured premises were damaged by
flood water, storm surge and/or any excluded peril? If so, state the general factual bases for this
contention.

ANSWER:

INTERROGATORY NO. 13:               Do you contend that Plaintiff failed to satisfy any condition
precedent to recovery or that any act or omission by the Plaintiff voided, nullified, waived, or
breached the insurance policy in any way? If so, state the general factual bases for this
contention(s).

ANSWER:

INTERROGATORY NO. 14:                  Please identify the written procedures or policies (including
document(s) maintained in electronic form) you maintained for your internal or third party
adjusters to use in connection with handling property and casualty claims arising out of storms of
the type made the basis of Plaintiff s insurance claim.

ANSWER:

INTERROGATORY NO. 15:               How is the performance of adjusters involved , in handling
Plaintiffs claim evaluated? State the following:

       a. what performance measures are used; and
       b. describe your bonus or incentive plan for adjusters.

ANSWER:




                                                 9
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 39 of 49                               6/19/2019 8:45 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 34486100
                                                                                                              By: Lisa Thomas
                                                                                                    Filed: 6/19/2019 8:45 AM

                                                    CAUSE NO. 201936219

   DANIEL MICKELSON,                                             IN THE DISTRICT COURT

         Plaintiff,

   vs.                                                           165TH JUDICIAL DISTRICT




                                                                                      k
                                                                                   ler
   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY




                                                                                tC
   AND ROSS H. OLIVER,                                           HARRIS COUNTY, TEXAS




                                                                            ric
         Defendant.




                                                                         ist
                                                                      sD
         DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                    es
TO THE HONORABLE JUDGE OF SAID COURT:



                                                                 rg
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                                                Bu
Defendants in the above styled and numbered cause of action, and in response to the complaints
                                                               n
                                                           ily

filed against them, would respectfully show unto this Honorable Court and Jury as follows:
                                                           ar
                                                          M




                                                 I. GENERAL DENIAL
                                                     of




          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                                 e
                                           ffic




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and
                                       O




demand strict proof thereon by a preponderance of the credible evidence in accordance with the
                                   y
                                op




Constitution and laws of the State of Texas.
                           C




                                                 II. SPECIFIC DENIALS
                       ial
                   fic




          In addition to any Notice required by the applicable insurance policy, Defendant denies
            of




that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance
          Un




Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

Defendant files this answer subject to its verified Motion to Abate.




 Mickelson vs. Allstate, et al.                                                                  Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0521992305.1
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 40 of 49



          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

by the applicable insurance policy.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under




                                                                                     k
                                                                                  ler
applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the




                                                                               tC
Texas Civil Practice and Remedies Code.




                                                                           ric
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                        ist
                                                                     sD
available or apparent during the course of discovery and thus reserves its right to amend this answer.




                                                                    es
                                        III. REQUEST FOR DISCLOSURE



                                                                 rg
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose
                                                                Bu
within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                               n
                                                           ily

through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                           ar
                                                          M




Defendant further requests disclosure of any and all documents, electronic information, and
                                                     of




tangible items that you have in your possession, custody or control and which may be used to
                                                 e
                                           ffic




support your claims or defenses.
                                       O




                                                   IV. JURY DEMAND
                                   y
                                op




          Defendants, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                           C




formally request a jury trial pursuant to Rule 216 of the Texas Rules of Civil Procedure and tenders the
                       ial
                   fic




jury fee.
            of




                            V. DESIGNATED E-SERVICE EMAIL ADDRESS
          Un




          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic



 Mickelson vs. Allstate, et al.                                                                  Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0521992305.1
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 41 of 49



service email address, and service through any other email address will be considered invalid.

                                                          VI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants, ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY, prays that the Plaintiff recover nothing of and from the




                                                                                          k
                                                                                       ler
Defendants by reason of this suit, that Defendants be discharged without delay, with costs of court, and for




                                                                                    tC
such other and further relief, both general and special, at law and in equity, to which Defendants may show




                                                                                ric
itself justly entitled, and for which Defendants will in duty bound, forever pray.




                                                                             ist
                                                                          sD
                                                                 Respectfully submitted,




                                                                       es
                                                                 SUSAN L. FLORENCE & ASSOCIATES



                                                                       rg
                                                                 Bu
                                                               n
                                                             ily

                                                                 /s/ Kimberly Blum
                                                                 KIMBERLY BLUM
                                                           ar



                                                                 TBN: 24008803
                                                          M




                                                                 811 Louisiana St Ste 2400
                                                     of




                                                                 Houston, TX 77002-1401
                                                                 HoustonLegal@allstate.com
                                                 e




                                                                 (713) 336-2842
                                           ffic




                                                                 (877) 684-4165 (fax)
                                       O




                                                                 ATTORNEY FOR DEFENDANT
                                   y




                                                                 ALLSTATE VEHICLE AND PROPERTY
                                op




                                                                 INSURANCE COMPANY
                           C
                       ial
                   fic
            of
          Un




 Mickelson vs. Allstate, et al.                                                                   Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0521992305.1
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 42 of 49



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 19th day of




                                                                                       k
                                                                                    ler
June, 2019, to:




                                                                                 tC
Attorney for Plaintiff, Mickelson




                                                                             ric
Robert "Chip" C. Lane, Esq.
The Lane Law Firm, PLLC




                                                                          ist
6200 Savoy Dr Ste 1150




                                                                       sD
Houston TX 77036-3300                                           VIA E-SERVE




                                                                    es
                                                                  rg
                                                                Bu
                                                                /s/ Kimberly Blum
                                                               n
                                                                KIMBERLY BLUM
                                                           ily
                                                           ar
                                                          M
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Mickelson vs. Allstate, et al.                                                                    Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0521992305.1
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 43 of 49                               6/27/2019 8:51 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 34713104
                                                                                                         By: Bristalyn Daniels
                                                                                                    Filed: 6/27/2019 8:51 AM

                                                    CAUSE NO. 201936219

   DANIEL MICKELSON,                                             IN THE DISTRICT COURT

         Plaintiff,

   vs.                                                           165TH JUDICIAL DISTRICT

   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY
   AND ROSS H. OLIVER,                                           HARRIS COUNTY, TEXAS

         Defendants.

                       DEFENDANT ROSS H. OLIVER’S ORIGINAL ANSWER
                        AND NOTICE OF ELECTION OF RESPONSIBILITY

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW Ross H. Oliver, Defendant in the above styled and numbered cause of

action, and in response to the complaints filed against him, would respectfully show unto this

Honorable Court and Jury as follows:

                                                            I.

          At this time, Defendant asserts a general denial to Plaintiff’s Original Petition, as

authorized by Rule 92, Texas Rules of Civil Procedure, and respectfully requests the Court and

jury to require Plaintiff to prove the claims, charges and allegations, by a preponderance of the

evidence, as required by the laws of the State of Texas.

                                                           II.

          Defendant hereby gives notice that he intends to rely upon such other defenses as they may

become available or apparent during the course of discovery and thus reserves his right to amend this

answer.

                                                          III.

          Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil


 Mickelson vs. Allstate, et al.                                                                  Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0521992305.1
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 44 of 49



Procedure and tenders the jury fee.

                                                          IV.

          Furthermore, Defendant Allstate Vehicle and Property Insurance Company hereby gives

notice pursuant to Section 542A.006 of the Texas Insurance Code; Action Against Agent; Insurer

Election of Legal Responsibility that it elects responsibility for Defendant Ross H. Oliver.

          The Court should therefore dismiss Ross H. Oliver from this suit with prejudice to refiling

of the same pursuant to this section.

                                                          V.

                               DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.

          WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff recover nothing, that

Defendant be discharged without delay, with costs of court, and for such other and further relief, both

general and special, at law and in equity, to which Defendant may be justly entitled, and for which

Defendant will in duty bound, forever pray.




 Mickelson vs. Allstate, et al.                                                              Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0521992305.1
    Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 45 of 49



                                                         Respectfully submitted,

                                                         SUSAN L. FLORENCE & ASSOCIATES




                                                         KIMBERLY BLUM
                                                         TBN: 24092148

                                                         811 Louisiana St Ste 2400
                                                         Houston, TX 77002-1401
                                                         HoustonLegal@allstate.com
                                                         (713) 336-2812
                                                         (877) 684-4165 (fax)

                                                         ATTORNEY FOR DEFENDANTS




Mickelson vs. Allstate, et al.                                                       Page 3 of 4
Defendants’ Original Answer and Request for Disclosure
0521992305.1
     Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 46 of 49



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that

Defendant’s Original Answer has been filed with the clerk of the court in writing, and a true and correct

copy of Defendant’s Original Answer has been delivered to all interested parties on the 27th day of June,

2019, to:

Attorney for Plaintiff, Mickelson
Robert "Chip" C. Lane, Esq.
The Lane Law Firm, PLLC
6200 Savoy Dr Ste 1150
Houston TX 77036-3300                                     VIA E-SERVE




                                                          KIMBERLY BLUM




 Mickelson vs. Allstate, et al.                                                                Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0521992305.1
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 47 of 49                           6/13/2019 12:04 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 34349224
                                                                                                      By: Mercedes Ramey
                                                                                                Filed: 6/13/2019 12:04 PM

                                    CAUSE NO. 2019-36219

 DANIEL MICKELSON,                                §            IN THE DISTRICT COURT OF
                                                  §
         Plaintiff,                               §
                                                  §
 v.                                               §
                                                  §                 HARRIS COUNTY, TEXAS




                                                                                k
                                                                             ler
                                                  §
 ALLSTATE VEHICLE AND                             §




                                                                          tC
 PROPERTY INSURANCE COMPANY                       §




                                                                      ric
 and ROSS H. OLIVER,                              §
                                                  §                 165th JUDICIAL DISTRICT




                                                                   ist
         Defendants.                              §




                                                                sD
                                                            es
                          MOTION TO WITHDRAW AS COUNSEL



                                                          rg
                                                      Bu
                                                   n
        COMES NOW, Jack Kitchen filing this Motion to Withdraw as Counsel for Plaintiff.
                                                ily

        There is good cause for this Court to grant the motion to withdraw. Jack Kitchen has
                                             ar
                                          M




accepted another position and will no longer be employed with the Lane Law Firm, PLLC as of
                                       of




July 4, 2019. As such, Jack Kitchen can no longer represent clients of the Lane Law Firm, PLLC,
                                    e
                                ffic




including the Plaintiff in this case. Defendants have not yet answered this suit and so counsel for
                             O




Plaintiff could not confer on the motion, but Plaintiff will not be unfairly prejudiced by withdrawal
                           y
                        op




because Robert C. Lane and the Lane Law Firm will remain as Counsel for Plaintiff.
                      C




        WHEREFORE, PREMISES CONSIDERED, Jack D. Kitchen requests that this Court
                  ial
              fic




grant this Motion to Withdraw as Counsel.
          of
        Un




                                                      Respectfully submitted,

                                                      By: /s/ Robert C. Lane
                                                      Robert “Chip” C. Lane
                                                      State Bar No. 24046263
                                                      chip.lane@lanelaw.com
   Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD Page 48 of 49



                                                  Jack D. Kitchen
                                                  State Bar No. 24084320
                                                  Jack.kitchen@lanelaw.com
                                                  THE LANE LAW FIRM, P.L.L.C.
                                                  6200 Savoy, Suite 1150
                                                  Houston, Texas 77036
                                                  Telephone: (713) 595-8200
                                                  Facsimile: (713) 595-8201




                                                                           k
                                                                        ler
                                                  ATTORNEYS FOR PLAINTIFF




                                                                     tC
                                                                 ric
                           CERTIFICATE OF CONFERENCE




                                                              ist
       Defendants have not yet answered and so counsel for Defendants could not be reached for




                                                           sD
conference purposes.




                                                        es
                                                  By: /s/ Jack D. Kitchen
                                                      Jack D. Kitchen


                                                      rg
                                                  Bu
                                               n
                                             ily
                                          ar
                                       M
                                    of
                                  e
                              ffic
                         y O
                      op
                   C
                ial
             fic
         of
       Un
                                                                        6/13/201912:04:44PM
      Case 4:19-cv-02307 Document 1-3 Filed on 06/27/19 in TXSD MarilynBurgess-DistrictClerk
                                                                 Page 49 of 49
                                                                        HarrisCounty
                                                                        EnvelopeNo:34349224
                                                                        By:RAMEY,MERCEDESM
                                                                        Filed:6/13/201912:04:44PM
                                 CAUSE NO. 102186-CV

 TEXAS FARM BUREAU MUTUAL                     §          IN THE DISTRICT COURT OF
 INSURANCE COMPANY,                           §
                                              §
         Plaintiff,                           §
                                              §
 v.                                           §           BRAZORIA COUNTY, TEXAS




                                                                          k
                                                                       ler
                                              §
                                              §




                                                                    tC
 WILLIS DUFFY AND KAREN DUFFY                 §




                                                                ric
                                              §
         Defendants.                          §             412TH JUDICIAL DISTRICT




                                                             ist
                                              §




                                                          sD
                                              §




                                                       es
                                         ORDER


                                                    rg
                                                  Bu
                                              n
        CAME ON FOR CONSIDERATION, the Motion to Withdraw filed by Jack D. Kitchen.
                                            ily

The Court is of the opinion that the Motion shall be and is hereby GRANTED.
                                         ar
                                      M




        It is hereby ORDERED that Jack D. Kitchen is WITHDRAWN as Counsel for the
                                   of




Defendants.
                                 e
                             ffic
                          yO




Signed ____________________, 2019
                       op
                      C
                  ial




                                          _________________________________________
              fic




                                          JUDGE PRESIDING
          of
        Un
